*770OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Both Special Term and the majority at the Appellate Division concluded that the determination of the Conciliation and Appeals Board, that there had been no diminution in required maintenance services, was supported by substantial evidence and was neither arbitrary nor capricious. We cannot say that this was erroneous as a matter of law. That the board found an absence of "objective criteria”, thus making it "impossible to determine the comparison between the May 31, 1968 and present day levels of facilities, equipment, maintenance and all of the other items comprising services”, and accordingly applied "uniform standards for determining such issues”, bespeaks the failure of proof on the part of the petitioning tenants rather than disclosing a legal infirmity in the determination reached by the board.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order affirmed.